—In an action, inter alia, to recover damages for breach of contract and breach of warranty, the defendant appeals from so much of an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated June 13, 2000, as denied its motion pursuant to CPLR 3211 (a) (5) to dismiss the cause of action to recover damages for breach of warranty asserted by the plaintiff Progressive. Insurance Company and granted the plaintiffs’ cross motion for leave to amend the complaint to include a breach of warranty cause of action on behalf of the plaintiff Peter Bisulca.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
*513The Supreme Court properly found that the breach of warranty claims in the original complaint and in the proposed amended complaint were timely. Bracken, P. J., S. Miller, Mc-Ginity and Schmidt, JJ., concur.